Citation Nr: 0920594	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
February 1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Video Conference hearing before 
the undersigned Veterans Law Judge in May 2007.  A transcript 
of the hearing is associated with the claims file. 

In August 2008, the Board remanded this case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

During his October 2008 VA examination, the Veteran confirmed 
that he had been in receipt of Social Security disability 
benefits on account of his back for one year.  There is no 
indication to date that the RO has attempted to obtain 
corresponding medical documentation from the Social Security 
Administration (SSA).  Such efforts are required, pursuant to 
38 C.F.R. § 3.159(c)(2) (2008).  See also Baker v. West, 11 
Vet. App. 163, 139 (1998) (VA's duty to assist includes 
obtaining SSA records when the veteran reports receiving SSA 
disability benefits, as such records may contain relevant 
evidence).  

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical documentation associated with the 
Veteran's grant of disability benefits 
should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


